Exhibit 10.13

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the 24th day of January, 2006, by and between FIRST HORIZON
PHARMACEUTICAL CORPORATION, a Delaware corporation (the “Company”) and DARRELL
BORNE (“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is employed by the Company pursuant to the terms and
conditions of that certain Employment Agreement dated June 12, 2003 between the
Company and Executive as amended and restated on September 17, 2003 (the
“Original Agreement”); and

 

WHEREAS, the parties desire to amend and restate the terms and conditions of the
Original Agreement, effective as of the date hereof:

 

NOW, THEREFORE, in consideration of Executive’s continued employment, the
covenants and mutual agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.     Employment.   Throughout the Term (as defined in Section 2 below), the
Company shall employ Executive as provided herein, and Executive hereby accepts
such employment. In accepting such employment, Executive states that, to the
best of his knowledge, he is not now, and by accepting such employment, will not
be, under any restrictions in the performance of the duties contemplated under
this Agreement as a result of the provisions of any prior employment agreement
or non-compete or similar agreement to which Executive is or was a party.

 

2.     Term of Employment.   The term of Executive’s employment by the Company
hereunder shall continue hereafter unless sooner terminated as a result of
Executive’s death or in accordance with the provisions of Section 6 below (the
“Term”).

 

3.     Duties.   Throughout the Term, and except as otherwise expressly provided
herein, Executive shall be employed by the Company as the Chief Financial
Officer of the Company. Executive shall devote his full time to the performance
of his duties as Chief Financial Officer of the Company in accordance with the
Company’s By-laws, this Agreement and the directions of the Company’s Board of
Directors and any executive officer of the Company who is senior to Executive.
Without limiting the generality of the foregoing, throughout the Term Executive
shall faithfully perform his duties as Chief Financial Officer at all times so
as to promote the best interests of the Company.

 

4.     Compensation.

 

(a)           Salary.   For any and all services performed by Executive under
this Agreement during the Term, in whatever capacity, the Company shall pay to
Executive an annual salary of Two Hundred Forty Thousand Dollars ($240,000.00)
per year (the “Salary”) less any and all applicable federal, state and local
payroll and withholding taxes. The Salary shall be paid in the same increments
as the Company’s normal payroll, but no less frequent than bi-monthly and
prorated,

 

--------------------------------------------------------------------------------


 

however, for any period of less than a full month. The Salary will be reviewed
annually by the Compensation Committee of the Board and a determination shall be
made at that time as to the appropriateness of an increase, if any, thereto.

 

(b)           Bonus.   In addition to the Salary, Executive shall be eligible to
receive from the Company an incentive compensation bonus (the “Bonus”) based on
a percentage of his Salary. The Bonus, if any, shall be determined based on such
criteria as shall be determined from time to time by the Compensation Committee
of the Board of Directors. The nature of the criteria and the determination as
to whether the criteria have been satisfied, shall be determined by the
Compensation Committee of the Board in its sole discretion. Accordingly, there
is no assurance that a Bonus will be paid to Executive with respect to all or
any particular year during the Term.

 

5.     Benefits and Other Rights.   In consideration for Executive’s performance
under this Agreement, the Company shall provide to Executive the following
benefits:

 

(a)           The Company will provide Executive with cash advances for or
reimbursement of all reasonable out-of-pocket business expenses incurred by
Executive in connection with his employment hereunder. Such reimbursement,
however, is conditioned upon Executive adhering to any and all reasonable
policies established by Company from time to time with respect to such
reimbursements or advances, including, but not limited to, a requirement that
Executive submit supporting evidence of any such expenses to the Company.

 

(b)           To the extent from time-to-time provided by the Company to
employees of the Company at the same level as Executive, either (i) a car
allowance or (ii) a company car, gasoline charge card and car maintenance plan.
Executive acknowledges that the Company may in its discretion change its
policies for these purposes including, without limitation, ceasing to provide
the benefits set forth in this paragraph.

 

(c)           The Company will provide Executive and his family with the
opportunity to receive group medical coverage under the terms of the Company’s
health insurance plan, but subject to completion of normal waiting periods.
During any such waiting period, the Company will pay, or reimburse Executive
for, the cost of COBRA coverage for Executive and his family under his prior
health plan.

 

(d)           During the Term the Executive shall be entitled to fifteen
(15) days paid vacation, it being understood and agreed that unused vacation
shall not be carried over from one year to the next. In addition, Executive
shall be entitled to eight (8) paid holidays and four (4) paid personal days
off.

 

6.     Termination of the Term.

 

(a)           The Company shall have the right to terminate the Term under the
following circumstances:

 

(i)            Executive shall die;

 

--------------------------------------------------------------------------------


 

(ii)           With or without Cause, effective upon written notice to Executive
by the Company; or

 

(iii)          Upon or within one (1) year following a Change of Control.

 

(b)           Executive shall have the right to terminate the Term under the
following circumstances:

 

(i)            At any time upon sixty (60) days prior written notice to the
Company; or

 

(ii)           For Good Reason upon or within one (1) year following a Change of
Control.

 

(c)           For purposes of this Agreement, “Cause” shall mean:

 

(i)            Executive shall be convicted of the commission of a felony or a
crime involving dishonesty, fraud or moral turpitude;

 

(ii)           Executive has engaged in acts of fraud, embezzlement, theft or
other dishonest acts against the Company;

 

(iii)          Executive commits an act which negatively impacts the Company or
its employees including, but not limited to, engaging in competition with the
Company, disclosing confidential information or engaging in sexual harassment,
discrimination or other human rights-type violations;

 

(iv)          Executive’s gross neglect or willful misconduct in the discharge
of his duties and responsibilities; or

 

(v)           Executive’s repeated refusal to follow the lawful direction of the
Board of Directors or supervising officers.

 

(d)           For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following:

 

(i)            The acquisition (other than by a direct purchase of shares from
the Company) by any “person”, including a “syndication” or “group”, as those
terms are used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (other than any such person currently owning in excess of the
following amount), of securities representing 20% or more of the combined voting
power of the Company’s then outstanding voting securities, which is any security
that ordinarily possesses the power to vote in the election of the Board of
Directors of a corporation without the happening of any precondition or
contingency;

 

(ii)           The Company is merged or consolidated with another corporation
and immediately after giving effect to the merger or consolidation less than 80%
of the outstanding voting securities of the surviving or resulting entity are
then beneficially owned in the aggregate by (x) the stockholders of the Company
immediately prior to such merger or consolidation, or (y) if a record date has
been set to determine the

 

--------------------------------------------------------------------------------


 

stockholders of the Company entitled to vote on such merger or consolidation,
the stockholders of the Company as of such record date;

 

(iii)          If at any time during a calendar year a majority of the directors
of the Company are not persons who were directors at the beginning of the
calendar year;

 

(iv)          The Company transfers substantially all of its assets to another
corporation which is a less than 80% owned subsidiary of the Company; or

 

(v)           The Company approves a plan or proposal for dissolution on
liquidation of the Company.

 

(e)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any one or more of the following events which continues uncured
for a period of not less thirty (30) days following written notice given by
Executive to the Company within fifteen (15) days following the occurrence of
such event, unless the Executive specifically agrees in writing that such event
shall not be Good Reason:

 

(i)            Any material breach of this Agreement by the Company;

 

(ii)           Any failure to continue the Executive as an executive officer of
the Company;

 

(iii)          The requirement by the Company that Executive perform his
services hereunder primarily at a location outside of the metropolitan Atlanta,
Georgia area; or

 

(iv)          The reduction of the Employee’s salary below the amount set forth
in Section 4(a) above without the written consent of Executive.

 

7.     Effect of Expiration or Termination of the Term.   Promptly following the
termination of the Term, and except as otherwise expressly agreed to by the
Company in writing, Executive shall:

 

(a)           Immediately resign from any and all other positions or committees
which Executive holds or is a member of with the Company or any subsidiary of
the Company including, but not limited to, as an officer and director of the
Company or any subsidiary of the Company.

 

(b)           Provide the Company with all reasonable assistance necessary to
permit the Company to continue its business operations without interruption and
in a manner consistent with reasonable business practices; provided, however,
that such transition period shall not exceed thirty (30) days after termination
nor require more than twenty (20) hours of Executive’s time per week and
Executive shall be promptly reimbursed for all out-of-pocket expenses.

 

(c)           Deliver to the Company possession or any and all property owned or
leased by the Company which may then be in Executive’s possession or under his
control,

 

--------------------------------------------------------------------------------


 

including, without limitation, any and all such keys, credit cards, automobiles,
equipment, supplies, books, records, files, computer equipment, computer
software and other such tangible and intangible property of any description
whatsoever. If, following the expiration or termination of the Term, Executive
shall receive any mail addressed to the Company, then Executive shall
immediately deliver such mail, unopened and in its original envelope or package,
to the Company.

 

(d)           Other than as provided in this Section 7, upon a termination of
employment all other benefits and/or entitlements to participate in programs or
benefits, if any, will cease as of the effective date except medical insurance
coverage that may be continued at Executive’s own expense as provided by
applicable law or written Company policy.

 

(e)           Upon termination of Executive pursuant to §6(a)(i) or
§6(a)(ii) without Cause, the Company shall: (i) provide Executive with Salary
continuance, subject to § 7(h) for twelve (12) months (a “Salary Continuance”)
at the rate in effect immediately prior to termination, plus (ii) a lump sum
payment equal to One Hundred Percent (100%) of the Bonus, if any, paid to
Executive for the calendar year immediately preceding termination, plus
(iii) provide twelve (12) months of COBRA coverage for Executive which shall be
substantially equivalent to that provided by the Company prior to termination,
plus (iv) provide twelve (12) months of car allowance at seven hundred fifty
dollars ($750.00) per month, subject to return of existing company vehicle at
time of termination and provided the Company is providing benefits under
§ 5(b) of this Agreement at the time of termination of employment, plus (v) all
of Executive’s then unvested options and stock awards previously issued pursuant
to the Company’s stock option and other equity incentive plans shall immediately
vest and be exercisable as herein provided.

 

(f)            Upon termination of Executive pursuant to § 6(a)(ii) with Cause
or § 6(b)(i), the Company shall pay Executive or Executive’s estate all Salary
accrued but unpaid as of the date of such termination.

 

(g)           Upon termination of Executive pursuant to § 6(a)(iii) or
§ 6(b)(ii), the Company shall: (i) provide Executive with Salary continuance for
twenty-four (24) months at the rate in effect immediately prior to termination,
plus (ii) a lump sum payment equal to Two Hundred Percent (200%) of the Bonus,
if any, paid to Executive for the calendar year immediately preceding
termination, plus (iii) provide COBRA coverage for Executive which shall be
substantially equivalent to that provided by the Company prior to termination
until the earlier of (A) twenty-four (24) months after the date of termination,
(B) the availability of replacement coverage to Executive from a third party
employer after Executive has accepted another full-time position and (C) the
expiration of COBRA benefits by reason of lapse of the statutory or regulatory
benefit period established by governmental authority, plus (iv) provide
twenty-four (24) months of car allowance at seven hundred fifty dollars
($750.00) per month, subject to return of existing company vehicle at time of
termination and provided the Company is providing benefits under § 5(b) of this
Agreement at the time of termination of employment. Further, upon a Change in
Control, regardless of whether the Executive is terminated, all of Executive’s
then unvested options and

 

--------------------------------------------------------------------------------


 

stock awards previously issued pursuant to the Company’s stock option and other
equity incentive plans shall immediately vest and be exercisable as herein
provided.

 

(h)           In the event that Executive shall be entitled to receive a Salary
Continuance and COBRA benefit pursuant to § 7(e), such Salary Continuance and
COBRA benefit shall continue only until such time as Executive shall have
accepted another full time position. In addition, in the event that Executive
shall perform consulting or other services for which he shall receive
compensation, all compensation shall be reported to the Company and shall be
offset against any remaining Salary Continuance payments. Failure of Executive
to promptly report the receipt of any compensation from a third party or the
acceptance of a new position shall entitle the Company to terminate all
remaining Salary Continuance and COBRA benefits and to seek restitution for any
payments made to Executive subsequent to such job acceptance or compensation
receipt.

 

(i)            Any dollar amounts which are to be paid at the time of
termination under this Section 7, other than Salary Continuance, payments under
Section 7(g)(i), the car allowance and COBRA payments, shall be paid within
thirty (30) days after the date of termination. Any Salary Continuance, payments
under Section 7(g)(i) or COBRA payments shall be made in accordance with the
usual payroll practices which were applicable prior to termination. Except as
otherwise specifically set forth herein, any and all payments made pursuant to
this Agreement shall be net of any and all applicable federal, state and local
payroll and withholding taxes.

 

(j)            If the Company or the Company’s accountants determine that the
payments called for under Section 7(g) of this Agreement either alone or in
conjunction with any other payments or benefits made available to the Employee
by the Company will result in the Employee being subject to an excise tax
(“Excise Tax”) under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or if an Excise Tax is assessed against Executive as a
result of such payments or other benefits, the Company shall make a Gross-Up
Payment (as defined below) to or on behalf of Executive as and when such
determination(s) and assessment(s), as appropriate, are made, subject to the
conditions of this subsection (i). A “Gross-Up Payment” shall mean a payment to
or on behalf of Executive that shall be sufficient to pay (i) any Excise Tax in
full, (ii) any federal, state and local income tax and Social Security or other
employment tax on the payment made to pay such Excise Tax as well as any
additional Excise Tax on the Gross-Up Payment, and (iii) any interest or
penalties assessed by the Internal Revenue Service on Executive if such interest
or penalties are attributable to the Company’s failure to comply with its
obligations under this subsection (i) or applicable law. Any determination under
this subsection (i) by the Company or the Company’s accountants shall be made in
accordance with Section 280G of the Code, any applicable related regulations
(whether proposed, temporary or final), any related Internal Revenue Service
rulings and any related case law, and shall assume that Executive shall pay
Federal income taxes at the highest marginal rate in effect for the year in
which the Gross-Up Payment is made and state and local income taxes at the
highest marginal rate in effect in the state of Executive’s residence for such
year. Executive shall take such action (other than waiving Employee’s right to
any payments or benefits) as the Company reasonably requests under the
circumstances to mitigate or challenge

 

--------------------------------------------------------------------------------


 

such tax. If the Company reasonably requests that Executive take action to
mitigate or challenge, or to mitigate and challenge, any such tax or assessment
and Executive complies with such request, the Company shall provide Executive
with such information and such expert advice and assistance from the Company’s
accountants, lawyers and other advisors as Executive may reasonably request and
shall pay for all expenses incurred in effecting such compliance and any related
fines, penalties, interest and other assessments. Subject to the provisions of
this subsection (i), all determinations required to be made under this
subsection (i), including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the public accounting firm that
is retained by the Company as of the date immediately prior to the Change of
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within thirty (30) business days
of the receipt of notice from the Company or Executive that there has been a
payment that could trigger a Gross-Up Payment, or such earlier time as is
requested by the Company (collectively, the “Determination”). In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, Executive may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. The Gross-Up Payment under this subsection (i) with respect to any
payments shall be made no later than sixty (60) days following such payments. If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. The Determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”) or Gross-Up Payments are made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder. In the event that Executive thereafter is required to make
payment of any additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-Up Payment exceeds the amount necessary to reimburse
Executive for his Excise Tax as herein set forth, the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive to or for
the benefit of the Company. Executive shall cooperate, to the extent Executive’s
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax.

 

--------------------------------------------------------------------------------


 

8.     Restrictive Covenants for Executive.   Executive hereby covenants and
agrees with the Company that for so long as Executive is employed by the Company
and for a period (the “Restricted Period”) of twelve months after the
termination of such employment for any reason, Executive shall not, without the
prior written consent of the Company, which consent shall be within the sole and
exclusive discretion of the Company, either directly or indirectly on his own
account or on behalf of any other person or entity:

 

(a)           Perform services for a Competing Business that are substantially
similar in whole or in part to those that he performed for the Company in his
role as Chief Financial Officer, including specifically, but not limited to, the
sale or marketing of drug products or the management of individuals involved in
the sale or marketing of drug products. For purposes of this covenant, the term
“Competing Business” shall mean any company engaged in the development,
marketing or sale of prescription drug products, including generic and
nongeneric drug products, which are competitive with: (1) those products being
marketed by the Company at the time of Executive’s termination; or (2) those
products that Executive was aware were under development by the Company and
expected to be marketed within two years of Executive’s termination. This
covenant shall apply only within the “Territory” which is defined as the fifty
states of the Unites States. Executive recognizes and agrees that in his
capacity of Chief Financial Officer, his duties extend throughout the entire
service area of the Company which includes, at a minimum, the fifty states of
the Unites States and that, because of the executive nature of Executive’s
position with the Company, in order to afford the Company protection from unfair
competition by the Executive following his termination of employment, this
covenant must extend throughout the stated Territory. Executive further
acknowledges that this covenant does not prohibit him from engaging in his
entire trade or business but only a very limited segment of the pharmaceuticals
industry.

 

(b)           Solicit any current supplier, customer or client of the Company
with whom Executive dealt, or with whom anyone in Executive’s direct chain of
command dealt, on behalf of the Company within the year preceding Executive’s
termination of employment, for the purpose of purchasing drug products (or
ingredients of drug products) or selling or marketing drug products, including
generic and nongeneric drug products, which are competitive with: (1) those
products being marketed by the Company at the time of Executive’s termination;
or (2) those products that Executive was aware were under development by the
Company and expected to be marketed within two years of Executive’s termination.
Notwithstanding this subsection (b). Executive may solicit suppliers that have
excess capacity as reasonably determined by the Company.

 

9.     Confidentiality.   Attached to this Agreement as Exhibit A is the form of
the Employee/Independent Contractor Confidentiality and Non-Solicitation
Agreement (the “Confidentiality Agreement”) which the Company requires all
employees, including, but not limited to, the Executive, to execute and which is
a part of each employee’s terms of employment. By signing this Agreement,
Executive acknowledges having received, read, executed and delivered to the
Company a copy of the Confidentiality Agreement and agrees that the terms of the
Confidentiality Agreement shall be incorporated by reference into this Agreement
and shall be considered as part of the terms and conditions of Executive’s
continued employment with the Company.

 

--------------------------------------------------------------------------------


 

10.   Remedies.

 

(a)           The covenants of Executive set forth in Section 8 and Section 9
are separate and independent covenants for which valuable consideration has been
paid, the receipt, adequacy and sufficiency of which are acknowledged by
Executive, and have also been made by Executive to induce the Company to enter
into this Agreement and continue Executive’s employment with the Company. Each
of the aforesaid covenants may be availed of, or relied upon, by the Company in
any court of competent jurisdiction, and shall form the basis of injunctive
relief and damages including expenses of litigation (including, but not limited
to, reasonable attorney’s fees upon trial and appeal) suffered by the Company
arising out of any breach of the aforesaid covenants by Executive. The covenants
of Executive set forth in this Section 10 are cumulative to each other and to
all other covenants of Executive in favor of the Company contained in this
Agreement and shall survive the termination of this Agreement for the purposes
intended.

 

(b)           Each of the covenants contained in Section 8 and Section 9 above
shall be construed as agreements which are independent of any other provision of
this Agreement, and the existence of any claim or cause of action by any party
hereto against any other party hereto, of whatever nature, shall not constitute
a defense to the enforcement of such covenants. If any of such covenants shall
be deemed unenforceable by virtue of its scope in terms of geographical area,
length of time or otherwise, but may be made enforceable by the imposition of
limitations thereon, Executive agrees that the same shall be enforceable to the
fullest extent permissible under the laws and public policies of the
jurisdiction in which enforcement is sought. The parties hereto hereby authorize
any court of competent jurisdiction to modify or reduce the scope of such
covenants to the extent necessary to make such covenants enforceable.

 

(c)           In the event that Executive believes that the Company is in
violation of a material obligation owed to Executive under this Agreement, and
the Executive has given notice of such violation to the Company requesting that
the Company cure such violation, and within twenty (20) business days the
Company has not undertaken steps to cure such violation or to provide
information to Executive demonstrating that the Company is not in violation of
the Agreement, and as a result of such failure to cure or dispute such
violation, the Executive terminates the Agreement in accordance with
Section 8(b). Executive shall not be barred from seeking employment with a
competitor notwithstanding the restriction of Section 8(a); provided, however,
that all other restrictions, contained in this Agreement, including, but not
limited to, the covenants in Section 8(b) and in Section 9, shall remain in full
force and effect.

 

11.   Enforcement Costs.   If any legal action or other proceeding is brought
for the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorney’s fees, court costs and all expenses even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeal and other post judgment proceedings), incurred in
that action or proceeding, in addition to any other relief to which such party
or parties may be entitled. Attorneys fees shall include, without limitation,
paralegal fees,

 

--------------------------------------------------------------------------------


 

investigative fees, administrative costs, sales and use taxes and all other
charges billed by the attorney to the prevailing party.

 

12.   Notices.   Any and all notices necessary or desirable to be served
hereunder shall be in writing and shall be:

 

(a)           Personally delivered, or

 

(b)           Sent by certified mail, postage prepaid, return receipt requested,
or guaranteed overnight delivery by a nationally recognized express delivery
company, in each case addressed to the intended recipient at the address set
forth below.

 

(c)           For notices sent to the Company:

 

First Horizon Pharmaceutical Corporation

6195 Shiloh Road

Alpharetta, Georgia 30005

Telephone No: (770) 442-9707

Facsimile No.: (770) 442-9594

 

(d)           For notices sent to Executive:

 

Mr. Darrell Borne

561 Gramercy Drive

Marietta, Georgia 30068

 

Either party hereto may amend the addresses for notices to such party hereunder
by delivery of a written notice thereof served upon the other party hereto as
provided herein. Any notice sent by certified mail as provided above shall be
deemed delivered on the third (3rd) business day next following the postmark
date which it bears.

 

13.   Entire Agreement.   This Agreement sets forth the entire agreement of the
parties hereto with respect to the subject matter hereof, and specifically
supercedes any other agreement or understanding among the parties hereto related
to the subject matter hereof, including, without limitation, the Original
Agreement. This Agreement may not be modified or revised except pursuant to a
written instrument signed by the party against whom enforcement is sought.

 

14.   Severability.   The invalidity or unenforceability of any provision hereof
shall not affect the enforceability of any other provision hereof, and except as
otherwise provided in Section 10 above, any such invalid or unenforceable
provision shall be severed from this Agreement.

 

15.   Waiver.   Failure to insist upon strict compliance with any of the terms
or conditions hereof shall not be deemed a waiver of such term or condition, and
the waiver or relinquishment of any right or remedy hereunder at any one or more
times shall not be deemed a waiver or relinquishment of such right or remedy at
any other time or times.

 

16.   Arbitration.   Any claims, disputes or controversies arising out of or
relating to this Agreement between the parties (other than those arising under
Section 10) shall be

 

--------------------------------------------------------------------------------


 

submitted to arbitration by the parties. The arbitration shall be conducted in
Atlanta, Georgia in accordance with the rules of the American Arbitration
Association then in existence and the following provisions: Either party
may serve upon the other party by guaranteed overnight delivery by a nationally
recognized express delivery service, written demand that the dispute, specifying
in detail its nature, be submitted to arbitration. Within seven business days
after the service of such demand, each of the parties shall appoint an
arbitrator and serve written notice by guaranteed overnight delivery by a
nationally recognized express delivery service, of such appointment upon the
other party. The two arbitrators appointed shall appoint a third arbitrator. The
decision of two arbitrators in writing under oath shall be final and binding
upon the parties. The arbitrators shall decide who is to pay the expenses of the
arbitration. If the two arbitrators appointed fail to agree upon a third
arbitrator within ten days after their appointment, then an application may be
made by either party, upon notice to the other party, to any court of competent
jurisdiction for the appointment of a third arbitrator, and any such appointment
shall be binding upon both parties.

 

17.   Governing Law.   This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the law of
the State of Georgia, without regard to its conflicts of laws provisions.
Subject to Section 16, each party hereto hereby (a) agrees that the state and
federal courts of the Northern District of Georgia shall have exclusive
jurisdiction and venue of any litigation which may be initiated with respect to
this Agreement or to enforce rights granted hereunder and (b) consents to the
personal jurisdiction and venue of such courts for such purposes.

 

18.   Benefit and Assignability.   This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns. The rights and
obligations of Executive hereunder are personal to him, and are not subject to
voluntary or involuntary alienation, transfer, delegation or assignment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.

 

 

EXECUTIVE:

 

 

 

/s/ Darrell Borne

 

Name: Darrell Borne

 

 

 

FIRST HORIZON PHARMACEUTICAL
CORPORATION

 

 

 

By:

/s/ Patrick Fourteau 

 

Name:

Patrick Fourteau, President and CEO

 

--------------------------------------------------------------------------------

 